PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/556,221
Filing Date: 29 Aug 2019
Appellant(s): Shao et al.



__________________
Edward Steakley, Reg. No. 47,964
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 13 January 2022 appealing from the non-final rejection mailed 29 September 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 29 September 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant’s arguments filed 13 January 2022 have been fully considered but are not persuasive and the Examiner respectfully disagrees.

With Respect to Rejections Under 35 USC 101:

Appellant argues “The Office Action’s Overgeneralization of the Claims is Clear Error The U.S. Supreme Court, the Court of Appeals of the Federal Circuit (Federal Circuit or CAFC), and the USPTO have on several occasions emphasized that when making a 35 U.S.C. § 101 rejection, an Examiner must not overgeneralize the claims. In Alice Corp. Pty. Ltd. v. CLS Bank Int’l, the Supreme Court expressly instructed that claims should not be overgeneralized because “[a]t some level, all inventions ... embody, use, reflect, rest upon, or apply laws of nature, natural phenomena, or abstract ideas.” 573 U.S. , 134 S. Ct. 2347, 2354 (2014) (quoting Mayo, 566 U.S. at 1293) (quotations omitted). In Enfish, LLC v. Microsoft Corp., 822 F.3d 1327 (Fed. Cir. 2016), the Federal Circuit instructed not to take an “oversimplified” view claims because “describing the claims at The Applicant respectfully submits that the Office Action's § 101 rejection does not satisfy these guidelines. In particular, for the 50+ line independent claims have been overgeneralized to simply state that: “The limitations above demonstrate, independent claims 1 and 17 are directed toward the abstract idea of: modeling candidate equity by tracking pipeline activities that a recruiter and candidates perform, generating a transition likelihood, generating a placement likelihood, adjusting the placement likelihood, generating a candidate equity and calculating the difference between the candidate equity at a first This gross simplification fails to appreciate that the claims at issue describes a specific technical innovation that happens to be applied the context of modeling candidate equity. Applicant asserts that the Office Action committed clear error when it failed to appreciate the specific, well-defined, and non-abstract claim elements of the current claims.”  The Examiner respectfully disagrees.
	The Examiner finds the response unpersuasive and asserts the claim limitations have been properly analyzed with respect to the abstract idea groupings under Prong One of the two-part analysis, as the previous Office Action pgs. 3-6 identifies the specific limitations for modeling candidate equity in the claim and explained which of those limitations correspond to certain methods of organizing human activity and mathematical concepts groupings.
For example, claims 1 and 17 are considered certain methods of organizing human activity because as claimed, the limitations of “registering candidates”, “generating and storing a profile for each candidate’, “submitting a candidate to job positions”, “assigning and storing a recruitment stage parameter to each candidate’, “storing an identifier of a recruiter’ and “tracking a plurality of candidates in the recruiting pipeline” encompass steps a recruiter would perform when managing and tracking a pipeline of candidates. In this way, the limitations pertain to fundamental economic practices and commercial interactions (i.e., marketing or sales activities or behaviors, and business relations. ) Also, the limitations of “generating a transition likelihood’, “generating a placement likelihood’, “adjusting the placement likelihood’, “generating a 

Appellant further argues “The first part of the Supreme Court’s two-part test as set forth in Alice involves determining whether the claims are “directed to” a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The Office Action's assertion that the current claims are directed to an abstract idea is directly at odds with prevailing case law. In two precedential Federal Circuit cases, which had claims that are analogous to the current application, the Federal Circuit held as part of its first-step Alice analysis that the claims were not “directed to” abstract ideas.
In Enfish, claims dealing with self-referential database tables were held not to be directed to an abstract idea. In that case, the Federal Circuit asserted that claims “directed to an improvement to computer functionality ... [is relevant] even at the first step of the Alice analysis.” Enfish, 822 F.3d at 1336; see also id. (“We thus see no reason to conclude that all claims directed to improvements in computer-related technology, including those directed to software, are abstract and necessarily analyzed No proper § 101 analysis would conclude that the claims in McRO are patentable subject matter, but the claims of the current application are NOT patentable subject matter. Such a result is clearly inconsistent and clearly erroneous.”  The Examiner respectfully disagrees.
	The Examiner finds the response unpersuasive because MPEP 2106.04 (a) discusses to facilitate examination, the Office has set forth an approach to identifying abstract ideas that distills the relevant case law into enumerated groupings of abstract ideas. The enumerated groupings are firmly rooted in Supreme Court precedent as well as Federal Circuit decisions interpreting that precedent, as is explained in MPEP § 2106.04(a)(2). This approach represents a shift from the former case-comparison approach that required examiners to rely on individual judicial cases when determining whether a claim recites an abstract idea. By grouping the abstract ideas, the examiners’ focus has been shifted from relying on individual cases to generally applying the wide body of case law spanning all technologies and claim types.
	This section of the MPEP 2106.04 further explains examiners should determine whether a claim recites an abstract idea by (1) identifying the specific limitation(s) in the claim under examination that the examiner believes recites an abstract idea, and (2) If the identified limitation(s) falls within at least one of the groupings of abstract ideas, it is reasonable to conclude that the claim recites an abstract idea in Step 2A Prong One. The claim then requires further analysis in Step 2A Prong Two, to determine whether any additional elements in the claim integrate the abstract idea into a practical application.
	Thus, the Appellant cannot rely on previous court decisions in Enfish and McRO to support eligibility of the recited claims.  In Enfish, the courts held that claims “directed to a specific improvement to the way computers operate” to store and retrieve data were not unpatentably abstract. 822 F.3d at 1336. The claims were not simply drawn to a disembodied data table. See id. at 1337 (“Here, the claims are not simply directed to any form of storing tabular data, but instead are specifically directed to a self referential table for a computer database.” (emphasis in original)). In McRO, the courts held that claims that recited “a specific asserted improvement in computer animation” were not directed to an unpatentable abstract idea. In the instant case, the recited claims for modeling candidate equity do not involve improvements to computer functionality or improvements to any other technology or technical field. For these reasons, the rejections under 101 are being maintained.

Appellant further argues “As noted by the Federal Circuit, “the first step in the Alice inquiry ... asks whether the focus of the claims is on the specific asserted improvement in computer capabilities... or, instead, on a process that qualifies as an ‘abstract idea’ for which computers are invoked merely as a tool.” Enfish, 822 F.3d at 1335-1336. The claims of the current application make “specific [] improvement in computer capabilities.” Id. Like the claims in McRO, the claimed inventions are not using a computing device merely as a tool; rather, the claims transform a computing device into a different tool-into something better, something more useful, something with more functionality, something more powerful. Because the claims of the current application involve specific improvements in computer capabilities, the Office Action erred; the claims should have exited the Alice analysis at the first step as patentable subject matter.  The Office Action ignores the improvement in computer capabilities as set forth in independent claims 1 and 17, especially as to improvements in machine learning models and data model output in connection with an improved user interface. In particular, the claims teach a technical improvement in a machine learning model “trained based on a dataset of training examples each comprising the plurality of features and a placement label, the placement label comprising an indication of whether a corresponding candidate was placed, wherein the plurality of features comprise time in the stage, seniority of the candidate, resume text, and expected salary of the position”. The machine learning improvement provides machine capable functionality that “for each candidate, generating by the machine learning model, a placement likelihood corresponding to likelihood that the candidate will be placed in the position based on inputting to the machine learning model a plurality of features including the current stage of the candidate in the recruiting pipeline’. The improved machine learning model is then directly correlated to a dashboard user interface for output where “the The Examiner respectfully disagrees.
	The Examiner finds the response unpersuasive because the claimed features, (i.e., machine learning models) are part of the abstract idea recited in the independent claims. As discussed in MPEP 2106.05(a), it is important to note, the judicial exception alone cannot provide the improvement. Here, the remarks merely reproduce the limitations of the claim and the Appellant does not indicate what the improvement to computer capabilities actually is? As previously explained in the last Office Action, the additional elements of a “user interface” and a “dashboard user interface” as recited in the amended claims is/are generic components used to perform generic functions of “generating user interface data, for display...at least in part on at least one of: the candidate equity and the calculated difference” and “displaying...a candidate assets portion and an active candidates portion, wherein the candidate assets portion depicts a count value of multiple status for candidates, and wherein the active candidates portion depicts a listing of a plurality of active candidates, the active candidates portion comprising a candidate name, a status of the active candidate, and a value of the candidate equity value”.


are generic components that do not improve the operation of computers or other
technology, the additional elements do not tie the abstract idea to a particular machine
that is integral to the claim. Instead, they implement the abstract idea as “tools” without
any innovations that integrate the abstract idea into a practical application or provide an
inventive concept. For these reasons, the rejections under 101 are being maintained.

Appellant further argues “A proper and fair assessment of such claim elements, taken individually or as a whole, must admit that they amount to “significantly more” than merely an abstract idea. The claims of the current application deal with improvements to a technology or technical field (e.g., computer functionality trained machine learning models and correlated user interfaces, which may be used for numerous purposes including computer interfacing); deal with improvements to the functioning of the computer itself (e.g., by making it easier for users to interface with complex computing systems)); deal with a particular machine or system (e.g., computing systems that comprise specifically made machine learning models and data); and add specific limitations other than what is well-understood, routine and conventional in the field (e.g., using a specific and non-generic steps to train a machine learning model and obtaining particular machine learning model outputs constrained by a unique set of input 
For at least the foregoing reasons, the rejection of the current claims under § 101
is improper and should be withdrawn.”  The Examiner respectfully disagrees.
	The Examiner finds the response unpersuasive and asserts MPEP 2106.05(I) indicates lack of novelty under 35 U.S.C. 102  or obviousness under 35 U.S.C. 103  of a claimed invention does not necessarily indicate that additional elements are well-understood, routine, conventional elements. Because they are separate and distinct requirements from eligibility, patentability of the claimed invention under 35 U.S.C. 102  and 103  with respect to the prior art is neither required for, nor a guarantee of, patent eligibility under 35 U.S.C. 101. As such, the Examiner maintains the focus of the claims is unrelated to improvements to the functioning of a computer and/or any other technology. In the instant case, the claims recite using machine learning techniques for modeling candidate equity. The specificity of the presently recited techniques is insufficient to establish patent eligibility. Appellant purports the claims may improve users experience which does not integrate the recited exception into a practical application. The features relied on by Appellant with respect to machine learning models are part of the judicial exception discussed in Step 2A prong one and do not comprise additional elements, individually or in combination, that integrate the exception into a practical application. For these reasons, the rejections under 101 are being maintained.

Appellant further argues “As noted above, the user interface correlated with processing of the uniquely trained machine learning models. Furthermore, the dashboard user interface is directed to improvements in existing graphical user interface devices that do not have pre-electronic analogs, and recite more than displaying and selecting data or information that is visible on the dashboard user interface. See Trading Technologies v. CQG, et al. 675 F. App. 1001 (Fed Cir. 2017). In particular, the dashboard user interface has multiple distinct portions. The claims require a candidate assets portion depicts a count value of multiple status for candidates, and requires an active candidates portion depicts a listing of a plurality of active candidates, the active candidates portion comprising a candidate name, a status of the active candidate, and a value of the candidate equity value.”  The Examiner respectfully disagrees. 
	The Examiner finds the response unpersuasive and asserts MPEP 2106.05(a)(I) indicates “arranging transactional information on a graphical user interface in a manner that assists traders in processing information more quickly”, Trading Technologies v. IBG LLC, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019) may not be sufficient to show an improvement in computer functionality.  As a general rule, "the collection, organization, and display of two sets of information on a generic display device is abstract." Interval Licensing LLC v. AOL, Inc., 896 F.3d 1335 , 1345 (Fed. Cir. 2018). Also, the Appellant purports the dashboard user interface is directed to improvements in existing graphical user interface, however, the remarks do not offer anything from the Specification that indicates there were improvements to graphical user interfaces. As such, no technical improvements are recited.  The recited claim 

Appellant further argues “Lastly, the Office Action improperly applies the USPTO’s January 7, 2019 Memorandum, 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019). See Ex parte Hannun, (Appeal 2018-003323, April 1, 2019) where the Board reversed the Examiner’s decision to reject claims under 35 U.S.C. § 101 finding that the Examiner failed to sufficiently support the finding that the claims do not add significantly more to the alleged judicial exception. Applicant’s independent claims 1 and 17 require the use of a trained machine learning network similar to the neural network model of Hannun (See Ex parte Hannun, p. 2). Applicant’s trained machine learning network achieves a higher performance than traditional methods.”  The Examiner respectfully disagrees.
The Examiner finds the response unpersuasive and asserts informative decision - Ex parte Hannun is not applicable to the limitations recited in the claims. For example, the claimed invention is for modeling candidate equity and does not recite a trained neural network as described in Ex parte Hannun.  Furthermore, use of a trained machine learning model does not necessarily indicate a practical application or nor does it provide an inventive concept. At best, the remarks allege Appellant’s trained machine learning network achieves a higher performance than traditional methods without any discussion from the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/EHRIN L PRATT/Examiner, Art Unit 3629                                                                                                                                                                                                        
Conferees:
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629  


/JAMISUE A PLUCINSKI/Quality Assurance Specialist, Tech Center 3600                                                                                                                                                                                                        
                                                                                                                                                                                                      

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.